Citation Nr: 1754003	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  11-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested by muscle and joint pain other than pes planus and reflex sympathetic dystrophy, to include as due to undiagnosed illness or other qualifying chronic disability.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel










INTRODUCTION

The Veteran had active service from August 1988 to July 1992, to include service in Southwest Asia. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This rating decision denied entitlement to service connection for a disorder manifested by gastrointestinal symptoms, a disorder manifested by headaches, a disorder manifested by muscle and joint pain, a disorder manifested by sleep disturbance, a disorder manifested by neurological symptoms and a disorder manifested by neuropsychological symptoms.  

In April 2014, the Board remanded the case for further development.  Thereafter, in July 2015, the RO granted service connection for gastroesophageal reflux disease (GERD), which was considered a full grant of the issue sought on appeal.  Moreover, in November 2015, the Board granted service connection for pes planus but denied the claim for a sleep disorder.  Additionally, the Board remanded the claims for a disorder manifested by muscle and joint pain and a disorder manifested by neuropsychological symptoms.  Subsequently, in June 2017, the Appeals Management Center (AMC) granted service connection for a traumatic brain injury, previously characterized as a disorder manifested by neuropsychological symptoms, assigning an initial noncompensable rating effective November 16, 2007.   That action constituted a full grant of the issue sought on appeal and the claim for a disorder manifested neuropsychological symptoms is no longer before the Board for consideration.


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a separate and distinct disorder manifested by muscle and joint pain, including as due to undiagnosed illness or other qualifying chronic disability; there is no additional disability manifested by these symptoms that is attributable to active service.

CONCLUSION OF LAW

The criteria for service connection for a disorder manifested by muscle and joint pain other than pes planus and reflex sympathetic dystrophy, to include as due to undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2017).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or (ii) to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.

If, however, signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).   However, service connection may still be established if otherwise warranted under VA law.

Here, the Veteran seeks entitlement to service connection for a disorder manifested by muscle and joint pain.  Specifically, he states that he has constant, moderate-to-severe pain in the calves, arches, and dorsal aspects of both feet since 2005.

Unfortunately, the probative evidence of record precludes granting service connection for a disorder manifested by muscle and joint pain, including as due to an undiagnosed illness or other qualifying chronic disability.

The Veteran's VA treatment records reveal that he is being treated for peripheral nerve disease, reflex sympathetic dystrophy of the lower limbs and chronic pain syndrome.   In addition, his private treatment records show that the Veteran received treatment for pain in his knees, back, and legs, which has been diagnosed as reflex sympathetic dystrophy of the lower limb, thoracic or lumbosacral radiculitis/neuritis, chronic pain syndrome, mononeuritis, polyneuropathy, and neuralgia/neuritis.

The Veteran was provided with a VA Gulf War Guidelines examination in May 2009.  Following physical examination of the Veteran, the examiner diagnosed him as having severe chronic pain syndrome, reflex sympathetic syndrome of the bilateral lower extremities, peripheral neuropathy and lumbar strain.  However, rather than a discussion of the probable etiologies of these disorders, the examiner simply stated that all symptoms, physical findings, and abnormal laboratory tests had been determined to be part of a known clinical diagnosis, with no further explanation.  

Therefore, in April 2014, the Board remanded the claim for service connection for a disorder manifested by muscle and joint pain a VA examination in order to determine the probable etiology of the Veteran's complaints of muscle and joint pain symptoms.  Specifically, the examiner was asked to provide an opinion as to  whether the complaints are attributable to a known clinical diagnosis or cause and whether they are as likely as not related to the Veteran's period of active duty service.  Accordingly, the Veteran was afforded a VA examination in December 2014.  The was provided another VA examination in January 2015.  The examiner opined that the Veteran's chronic reflex sympathetic dystrophy-unknown cause, was at least as likely as not be caused by his time in the Persian Gulf and
aggravated by his PTSD, making his pain worse.  The Veteran was subsequently granted service connection for this condition -rated for each upper and lower extremity.  The Board, however, also determined that these examinations were inadequate because the examiner did not clearly specify whether the Veteran had a diagnosed disease or disability manifested by the Veteran's reported complaints of muscle and joint pain symptoms that were related to service or to undiagnosed illness.  Resultantly, the Board once again remanded this claim for further medical commentary in November 2015.

The Veteran was provided a new VA examination in January 2015.  Considering this detailed and thorough opinion, the Board finds that it considers all the opinion requests of the last Board remand.  Review of this report clearly indicates review of the medical record and consideration of the Veteran's credible lay statements.  This opinion provides that there is no additional disability attributable to service that is not contemplated by the currently service connected disability.  The examiner also found that the Veteran did not otherwise have an undiagnosed illness or disability that otherwise qualifies for consideration under 38 C.F.R. § 3.317.  The examiner provided sufficient rationale for these opinions, citing to the record and medical treatise and incidents of service,  to include treatment reflected in the service treatment records.

The probative evidence indicates that the Veteran does not have a separate and distinct diagnosis of chronic fatigue syndrome.  Instead, the medical evidence of record shows that it is associated with his other medical conditions associated with fatigue.  As a layperson the Veteran is competent to report that he has symptoms of fatigue; however he is not competent to determine the etiology of his current symptoms, as the determinations as to the diagnosis and etiology is too medically complex a determination to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Moreover, the March 2017 VA medical opinion obtained and evidence of record evidence fail to establish that the Veteran has a current diagnosis of chronic fatigue syndrome, or other diagnosis that would qualify for the provisions of 38 C.F.R. § 3.317.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).

VA has developed this claim to consider all the law and regulations that apply to the facts of this appeal.  As outlined above, the evidence indicates that service connection is in effect for the relevant diagnosed disabilities that are attributable to service or are contemplated by 38 C.F.R. § 3.317.  The evidence weighs against a finding of additional diagnosed disability that is attributable to service or otherwise contemplated as a compensable disability under 38 C.F.R. § 3.317.  For these reasons, service connection for a disorder manifested by muscle and joint pain other than pes planus and reflex sympathetic dystrophy, to include as due to undiagnosed illness or other qualifying chronic disability is denied.
For these reasons, the benefit-of-the doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).  



ORDER

Service connection for a disorder manifested by muscle and joint pain other than pes planus and reflex sympathetic dystrophy, to include as due to undiagnosed illness or other qualifying chronic disability, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


